Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the lip". There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the at least one retractable bracket includes a third positioning member". The at least one retractable bracket comprises a second positioning member as recited in claim 7, however, recitation that the at least one retractable bracket includes a third positioning member implies that the at least one retractable bracket has three positioning members. This language is inaccurate and it is unclear how many positioning member the at least one retractable bracket has.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 7-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holladay et al. (U.S. Patent No. 4,480,588, as cited by Applicant).
 For claim 1, Holladay et al. discloses an aviary (where an aviary is defined by a large enclosure for keeping birds, as shown in Fig. 16) comprising: at least one cage tower (Fig. 16 shows multi-level trailer at 154); an aisle adjacent the at least one cage tower (Fig. 16 and discussed in Col. 10, lines 14-23: the aisles defined outside of the partitions 158 closest to the ramp 160); a ramp (Fig. 16: ramp 160) disposed in the aisle and adjacent the at least one cage tower and configured to facilitate bird access to the at least one cage tower (as discussed in Col. 10, lines 26-40); and at least one retractable bracket (Figs. 16-17: 162) coupled to the at least one cage tower (as shown in Figs. 16-17) and configured to support the ramp when the at least one bracket is in an extended position (as shown in Fig. 16).  
For claim 2, Holladay et al. discloses the aviary of claim 1, wherein the ramp is solid (as discussed in Col. 10, lines 35-37: “flat central portion bounded on opposite sides by vertically extending walls 164”).  
For claim 4, Holladay et al. discloses the aviary of claim 2, wherein the ramp (Fig. 16: 160) is configured to create air turbulence (as discussed in Col. 10, lines 35-37: “flat central portion bounded on opposite sides by vertically extending walls 164”, the structure of the ramp 160 with walls 164 will create irregular motion of air as it passes over the walls and around the ramp).  
For claim 5, Holladay et al. discloses the aviary of claim 1, wherein the at least one retractable bracket (Fig. 16: 162) is configured to fix the ramp from horizontal movement when the at least one retractable bracket is supporting the ramp and in the extended position (as discussed in Col. 10, lines 33-35, the hydraulic cylinder is operatively positioned at the levels of the trailer to allow the chicks safe movement on the ramp as they are moved to and from the at least one cage tower).  
For claim 7, Holladay et al. discloses the aviary of claim 1, wherein the ramp comprises a first positioning member (Fig. 17: as shown in the annotated figure below) and the at least one retractable bracket (Fig. 16: 162) comprises a second positioning member (Fig. 16: unnumbered connector at the base of the retractable bracket 162), the first positioning member and the second positioning member cooperating to fix the ramp from horizontal movement (as shown in Fig. 16).  
For claim 8, Holladay et al. discloses the aviary of claim 7, wherein the first positioning member and the second positioning member allow upward movement of the ramp when fixing the ramp from horizontal movement (Fig. 16 and as discussed in Col. 10, lines 55-56: ramp 160 is able to pivot at 166 while fixed at retractable bracket 162).
For claim 9, Holladay et al. discloses the aviary of claim 7, wherein the first positioning member (Fig. 17: as shown in the annotated figure below) is a lip (as shown in Figs. 16-17 as a protrusion) extending downward from the ramp (160).
For claim 10, Holladay et al. discloses the aviary of claim 7, wherein the second positioning member (Fig. 16: unnumbered connector at the base of the retractable bracket 162) is a slot (as shown in Figs. 16-17 at the base of the retractable bracket 162 is a hole that directly affixes the hydraulic cylinder) configured to receive the lip.  
For claim 11, Holladay et al. discloses the aviary of claim 7, wherein the first positioning member (Fig. 17: as shown in the annotated figure below) is proximate the at least one cage tower (Figs. 16-17: 154).  
For claim 12, Holladay et al. discloses the aviary of claim 7, wherein the at least one retractable bracket (Fig. 16: 162) includes a third positioning member (Fig. 16: as shown in the annotated figure below) that is distal the at least one cage tower(Figs. 16-17: 154).   



    PNG
    media_image1.png
    408
    630
    media_image1.png
    Greyscale

For claim 13, Holladay et al. discloses the aviary of claim 1, further comprising at least one ramp hanger (Fig. 16 and as discussed in Col. 10, lines 48-50: unnumbered hook outside of partition 158).  
For claim 14, Holladay et al. discloses the aviary of claim 13, wherein the at least one ramp hanger is defined by at least one hook disposed at an upper end of the ramp (Fig. 16 and as discussed in Col. 10, lines 48-50: unnumbered hook outside of partition 158 at an upper end of ramp 160).    
For claim 15, Holladay et al. discloses the aviary of claim 13, further comprising a hanger support (Fig. 16: cable 178) configured to couple to the at least one ramp hanger (Fig. 16 and as discussed in Col. 10, lines 55-56: “cable 178 is joined to the partition 158 of the belt 156 at the level where the ramp is set”).  
For claim 16, Holladay et al. discloses the aviary of claim 15, wherein the at least one ramp hanger (Fig. 16 and as discussed in Col. 10, lines 48-50: unnumbered hook outside of partition 158 at an upper end of ramp 160) includes at least one slot (the ramp hanger defines an opening, or herein a slot, such that the cable 178 may be looped and secured upon the hanger during actuation) configured to fit over the hanger support (Fig. 16: cable 178).  
For claim 17, Holladay et al. discloses the aviary of claim 15, wherein the hanger support (Fig. 16: cable 178) is retractable (as discussed in Col. 10, lines 48-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holladay et al. in view of Kelberer (U.S. Patent No. 2,457,380).
For claim 3, Holladay et al. discloses the ramp (Fig. 16: 160) has an upper surface invention (as discussed in Col. 10, lines 35-37: “flat central portion”) substantially as claimed, but fails to specifically show further wherein said upper surface is configured with ridges and valleys. However, Kelberer teaches a ramp (Fig. 3: 8) having an upper surface, further wherein said upper surface is configured with ridges and valleys (Figs 3 and 10 and discussed in Col. 3, lines 7-8: defined at and between skids 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramp of Holladay et al. to include the ridges and valleys as taught by Kelberer for the advantage of providing non-slip texture to prevent the chicks from sliding on the ramp.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holladay et al.	
For claim 6, Holladay et al. discloses the aviary of claim 1, wherein the at least one cage tower (Fig. 16 shows multi-level trailer at 154) includes a plurality of levels (as shown in Figs. 16-17) and at least one retractable bracket (Figs. 16-17: 162) for disposing the ramp (160) at each of the plurality of levels (as discussed in Col. 10, lines 33-35), but fails to specifically show the at least one retractable bracket comprising a plurality of retractable brackets, each of the plurality of retractable brackets being disposed at each of the plurality of levels.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aviary of Holladay et al. to include a plurality of retractable brackets, each of the plurality of retractable brackets being disposed at each of the plurality of levels for the advantage of timely moving chicks to and from the cage tower along the ramps at once, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643